       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 1 of 36




 1   RUSSELL E. MARSH, ESQ.
     Nevada Bar No. 11198
 2   SUNETHRA MURALIDHARA, ESQ.
 3   Nevada Bar No. 13549
     WRIGHT MARSH & LEVY
 4   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 5   Phone: (702) 382-4004
 6   Fax: (702) 382-4800
     Email: russ@wmllawlv.com
 7           smuralidhara@wmllawlv.com
 8   Attorneys for Jan Rouven Fuechtener
 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00100-GMN-CWH
13                 Plaintiff,                           Mr. Fuechtener’s Sentencing
14                                                      Memorandum
            v.
15   JAN ROUVEN FUECHTENER,
16                 Defendant.
17
18          Certification: This sentencing memorandum is timely filed.
19          Defendant Jan Rouven Fuechtener, by and through his attorneys of record, Russell E.
20   Marsh, Esq. and Sunethra Muralidhara, Esq., Wright Marsh & Levy hereby submits his
21   Sentencing Memorandum for consideration at the sentencing hearing currently set for
22   Thursday, February 28, 2019.
23
24
25
26   ///
          Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 2 of 36




 1                             Memorandum of Points and Authorities
 2   I.      An Argument in Mitigation of Sentence: A Request for A 96-Month
             Sentence
 3
             Jan asks this Court to vary downward and sentence him to a term of 96 months; a
 4
     sentence of eight years is sufficient but not greater than necessary to meet sentencing goals and
 5
     punish him for the possession, receipt, and distribution of child pornography, while taking into
 6
     consideration 18 U.S.C. § 3553(a) factors.
 7
             Few legal principles are as deeply entrenched as the concept of individualized
 8
     sentencing. As the Supreme Court, has observed:
 9
                    It has been uniform and constant in the federal judicial tradition for
10                  the sentencing judge to consider every convicted person as an
11                  individual and every case as a unique study in the human failings
                    that sometimes mitigate, sometimes magnify, the crime and the
12
                    punishment to ensue. Underlying this tradition is the principle that
13                  the punishment should fit the offender and not merely the crime.
14
     Pepper v. United States, 562 U.S. 476, 487-88 (2011) (citations omitted). Thus, in each case,
15
     a sentence should reflect an individualized assessment of a particular offender’s culpability and
16
     potential success in the community rather than a mechanical application of a given sentence to
17
     a particular category of crime. This Court must recognize the “strong connection between the
18
     sentence imposed and the offender’s real conduct.” United States v. Booker, 542 U.S. 543 U.S.
19
     220, 246 (2005). At its crux, Jan’s naiveté led to a short-lived methamphetamine addiction,
20
     fueled by unknown, unindicted co-conspirators, that culminated in the possession, receipt, and
21
     distribution of child pornography.
22
             Since this case was indicted on March 14, 2016, Jan’s understanding of the American
23
     criminal justice system has come a long way. Jan has already spent almost three years in
24
     custody for these offenses. In retrospect, Jan knows that he violated the rules, but his
25
     unassuming personality and submissive nature pushed him to follow a crowd rather than
26
                                                      2
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 3 of 36




 1   independently think and challenge universal notions of right versus wrong, moral versus
 2   immoral, and socially acceptable behavior versus criminal conduct. Although following the
 3   conduct and encouragement of others, while simultaneously not comprehending the severity of
 4   his own conduct, was naïve and stupid, this helps explain his conduct. Jan does not enjoy child
 5   pornography. He did not wish to break the law. Nonetheless, he pleaded guilty and takes full
 6   legal responsibility for his conduct.
 7          Here, Jan pled guilty by way of plea agreement to: Count 1-Possession of Child
 8   Pornography; Count 2-Receipt of Child Pornography; and Count 3 Distribution of Child
 9   Pornography. The Government agreed to dismiss Count 4 at sentencing and to bring no new
10   charges as a result of the underlying investigation.
11          The Pre-Sentence Investigation Report (PSI), pursuant to U.S.S.G. § 2G2.2, finds
12   that the Total Offense Level is 43, and a Criminal History Category I (PSI at ¶¶ 61,67). The
13   resulting calculated Guideline range of imprisonment is Life, which exceeds the statutory
14   maximum for any specific count. Thus, U.S. Probation recommends a sentence of 222
15   months as to Count 1, 60 months as to Count 2, and 60 months as to Count 3. PSI at 44. U.S.
16   Probation recommends Count 1 be served consecutive to Counts 2 and 3, yielding a total of
17   282 months imprisonment. Id.
18          The plea agreement calculates Jan’s total offense level a 42. While the plea agreement
19   contemplated a two-level reduction for acceptance of responsibility, the government now
20   indicates that it will oppose any reduction due to Jan’s prior motion to withdraw his plea,
21   previously filed by prior counsel, litigated, and denied by this Court on November 13, 2018.
22   (ECF No. 310.) A level 42 (without acceptance of responsibility) with a Criminal History
23   Category of I, yields a Guideline range of 360 to life. With acceptance of responsibility, Jan’s
24   Guidelines range would be 292-365 months. Pursuant to the plea agreement, Jan may argue
25   for a downward variance pursuant to 18 U.S.C. § 3553. The statutory minimum sentence is
26
                                                      3
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 4 of 36




 1   five years in prison. In accordance with this agreement, Jan now requests the Court sentence
 2   him to 96 months.
 3   II.    The Statutory Sentencing Factors in 18 U.S.C. § 3553(a) Require a Sentence
            Below the Guidelines Range
 4
            Core principles in sentencing have now been resolved by the Supreme Court in United
 5
     States v. Booker, 543 U.S. 220 (2005); Gall v. United States, 552 U.S. 38 (2007); and
 6
     Kimbrough v. United States, 552 U.S. 85 (2007). The Guidelines are not mandatory and
 7
     sentencing courts may not presume them to be reasonable. Nelson v. United States, 555 U.S.
 8
     350, 351-52 (2009).
 9
            What the Supreme Court has described as the “overarching provision” of 18 U.S.C. §
10
     3553(a) is set forth in that provision’s very first sentence – that “the court shall impose a
11
     sentence sufficient, but not greater than necessary, to comply with the purposes of sentencing
12
     set forth in subparagraph (2) of this subsection.” Kimbrough, 552 U.S. at 101. The Supreme
13
     Court makes clear that this “parsimony principle” is not mere precatory language, but is a key
14
     – in fact, the key – requirement that a sentence must satisfy. Thus, factors justifying a
15
     sentence outside the Guideline range are no longer required to be “extraordinary.” Gall, 552
16
     U.S. at 47. “No limitation shall be placed on the information concerning the background,
17
     character, and conduct of a defendant that a [district] court may receive and consider for the
18
     purpose of imposing an appropriate sentence.” 18 U.S.C. § 3577. “Permitting sentencing
19
     courts to consider the widest possible breadth of information about a defendant ensures that
20
     the punishment will suit not merely the offense but the individual defendant.” Pepper, 562
21
     U.S. at 488 (citation omitted).
22
            U.S. District Judge Reade has recognized this matter of law, while also weighing
23
     potential dangerousness, in a very similar sexual exploitation case:
24
                    I want to talk about the variance motion. I do know that I can vary
25                  from the advisory guidelines and impose a non-guideline sentence
26
                                                       4
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 5 of 36




 1                  somewhere within the statutory range. And when I'm considering
                    whether or not to vary, I have to consider every factor…The issue,
 2                  I think, that most people will talk about in these types of cases is
 3                  will the defendant reoffend against a child in the future.

 4   United States v. Archer (N.D. Iowa, Case No. 11-cr-00001-LRR-1).
 5          A sentence that is too severe is unjust, and, therefore, also fails to promote respect for
 6   and confidence in the law. Also, this Court is free to disagree with the advisory Guideline
 7   range on general policy grounds, individualized fact grounds, or simply because this Court
 8   concludes that a different sentence is appropriate “regardless” of the guideline range. Rita,
 9   551 U.S. at 347, 351 and 356. Thus, the challenge, in this case, is to determine a fair sentence
10   that is sufficient, but not greater than necessary upon review of Jan’s entire history and
11   background.
12          A.      Jan’s History and Characteristics Support A 96-Month Sentence
13                  1.      Familial History and the Early Years
14          Jan and his family are from Western Germany. Within the Rhein-Efft-Kreis region
15   near the Rhine river sits the small community of Frechen and the small city in nearby Kirpin,
16   where Jan was raised. The primary industry in the area was coal mining. During World War
17   II, Frechen and the surrounding areas were heavily bombed by the Allies, causing decades of
18   financial ruin and needed recovery. The reconstruction of Germany after World War II was a
19   long process. Germany had suffered heavy losses during the war, both in lives and industrial
20
     power. During World War II, 6.9 to 7.5 million Germans were killed, roughly 8.26 to 8.86
21
     percent of the population. Jan’s parents grew up in this post-war backdrop.
22
            Jan’s father, Hans Joachim, was the son of an agricultural family. Later in life, he
23
     pursued work in the culinary field eventually evolving into a very successful chef. Jan’s
24
     mother, Rita, also grew up in the area. Rita worked for the local railway industry and
25
     eventually stayed home to raise Jan.
26
                                                      5
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 6 of 36




 1            Jan Rouven was born on July 8, 1977, to the marital union of Hans and Rita. Jan is an
 2   only child. The family was well-established in the progressive town of Frechen. The family
 3   describes it as a beautiful German village 1 with a real sense of “community”. Hans Joachim
 4   was a hard-working and industrious man who was able to financially provide for the family.
 5   Hans worked as a classically trained chef and was employed by the finest restaurants in the
 6   area. Hans made a handsome living that provided for the family. At home, Rita maintained a
 7   beautiful chalet that was comfortable and more than sufficient for the family. Jan was loved
 8   dearly by his parents growing up.
 9             Jan recalls that his family probably lived an upper-middle-class lifestyle. Jan does not
10   describe it as a privileged life but also understands he was far from being in need or close to
11   poverty. Early memories include a seemingly quiet childhood in which he attended
12   neighborhood nursery and elementary schools. He remembers riding bicycles, playing soccer,
13   and reading books. Jan recalls his father was always working; however, he has fond memories
14   of his mother during these early years. Rita was very involved with all the school and youth
15   activities. She was probably overprotective of Jan, as he was her only child. In retrospect, Jan
16   recalls a very business-like environment in the home where outward signs of affection were
17   rarely given by his father. His mother was not shy and adored Jan like a prize-winning baby
18   boy. Jan was awkward and uncoordinated. Jan was not athletic as a young boy, which caused
19   rifts and teasing between Jan and school peers. However, Jan won over his peers with
20   charisma and personality. Despite being a good student, Jan describes himself as the class
21   clown, who excelled exceptionally in all courses during middle and secondary school years.
22   School came easy to him. But at the age of eight, he knew he wanted to be a magician.
23
24
25
     1
         Today, Frechen has a population of 51,000 people.
26
                                                       6
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 7 of 36




 1           Jan was raised Catholic by his very religious mother. Jan and his mother would walk
 2   to church every Sunday to attend mass. Jan’s father was not quite as devout, as he would
 3   usually wait for Jan and Rita at a nearby pub. Jan completed all the required sacraments and
 4   even participated in mass as an altar boy. Jan describes his work in the church as his “first
 5   stage performances.” Jan recalls that these early years were simple but filled with love and
 6   memories of family gatherings, neighborhood parties, and good times.
 7                  2.      Jan and His Lifelong Love of Magic

 8          The most impactful and life-changing moment for Jan Rouven occurred at his own
 9   birthday party at the age of 6. Jan is able to describe it as if it happened yesterday. A loving
10   aunt brought Jan a gift that would start his life’s path in magic. Jan received an age-
11   appropriate magic kit for beginners. The kit was simple and consisted of cards, multiplying
12   balls, and vanishing coins. Jan was fascinated by the kit. As a young boy, he practiced for
13   hours until he would master each trick. These very simple magic toys kickstarted Jan’s
14   interest in magic.
15          Jan recalls later being mesmerized by American magicians who aired on German
16   television reruns. When weekly Doug Henning Magic Hour and variety specials starring
17   David Copperfield aired and Jan was glued to the television. As a pre-teen boy, Jan would
18   read about the Hungarian-born Harry Houdini as part of book report projects. Jan had learned
19   that the Great Houdini had traveled throughout Germany and neighboring
20   countries. Jan was fascinated by Houdini’s early visit to nearby Cologne, where he escaped
21   from police incarceration to much fanfare. Whether it was books, television, or just practicing
22   magic tricks, Jan was in love with magic and he knew it would become more than a pastime
23   or hobby.
24          During Jan’s teen years, he and a neighborhood friend would join the “Magic Circle.”
25   The group was a social gathering of magic enthusiasts that met weekly in nearby Cologne.
26
                                                       7
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 8 of 36




 1   Participants learned and practiced magic with each other. Jan and his friend would also travel
 2   to regional magic shows and watch others perform. Soon after, Jan would himself travel,
 3   usually with his family, to festivals, food markets, and fairs and perform magic as a street
 4   performer. Jan was usually a huge success at these events and he earned money from the
 5   adoring crowds that would gather to watch him perform. Thirteen-year-old Jan was amazed
 6   and inspired by the crowd reaction to his magic. The “oohs and ahs” always confirmed to Jan,
 7   that he was doing well with his magic.
 8                  3.      Jan’s Formative Years

 9          Jan continued with secondary school and his success as a student continued. He
10   made consistently good marks and found history and letters to be of interest. As Jan’s
11   adolescent years progressed, his physical stature evolved. He was no longer an awkward kid.
12   He grew into a muscular young man who loved performing. This is also the time in life that
13   Jan was first exposed and fascinated by pornography. The early years of the Internet, in the
14   early 90’s, were also, a “free for all” as far as the availability of pornography. Like his
15   interest in magic, he was mesmerized by pornography.
16          While magic was at the forefront of life for Jan, he was also conflicted on a personal
17   basis. While he recognized early that he was homosexual, Jan struggled “coming out” and
18   disclosing this to his parents. Jan’s father, Hans, was dismissive about the idea, and even to
19   this day, refuses to talk about it. Rita, of course, was accepting of Jan’s sexuality.
20          Jan was first sexualized at age 15. A much older man, perhaps in his 50’s or 60’s had
21   befriended Jan. The two had met by way of the “Magic Circle” group. Jan indicates he had
22   felt “sorry” for the man and was vulnerable to his advances. Jan engaged in a brief sexual
23   relationship with the older man. Jan seems to have never had a significant age-appropriate
24   relationship with anyone as he has only dated much older men.
25
26
                                                       8
       Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 9 of 36




 1                  4.      The Love of Jan Rouven’s Life

 2           At the age of 15, Jan met Frank Alfter. Frank was 17 years older than Jan. Frank was
 3   an accomplished professional magician who toured throughout Germany and Europe. Frank
 4   specialized in corporate and private engagements. Jan and a friend met Frank backstage at
 5   one of these local shows. Frank was impressed with Jan’s knowledge and passion for magic.
 6   A few months later, Frank visited Jan in Frechen. Jan was star-struck by Frank who was a
 7   local celebrity. Frank met Jan’s parents and advised them that Jan was a natural talent. Frank
 8   offered to mentor Jan and personally train him. Frank taught Jan the inner-workings of the
 9   magic business. Jan would tour with Frank throughout Europe at theme parks and on cruise
10   ships. Jan would also perform with Frank. Jan was developing into a true professional. At the
11   same time, a serious relationship between Frank and Jan developed. Apparently, Frank had a
12   propensity to date young teenage boys.
13           The relationship eventually evolved into both a life and business partnership. The two
14   were deeply in love. As Jan’s talents became more evident to Frank and everyone else, Frank
15   focused on producing and managing stage shows for Jan. The two were working six days a
16   week, year-round, and traveling the world. Along with fame and money came difficulties in
17   their lives. There were other partners, the introduction of drugs, and resentment from both Jan
18   and Frank toward each other. Despite all of the turmoil, the two were dedicated to each other
19   as they eyed opportunities in Las Vegas. Frank and Jan officially married in Las Vegas in
20   2015.
21           Today, Jan is heartbroken. While he speaks to Frank often, he still considers
22   him to be his life partner, especially after a relationship of over 25 years. Sadly, Jan
23   recognizes that Frank has abandoned him. According to Jan, Frank, who is now nearing 60, is
24   traveling the world with a 20-year-old man. Jan recently received a photo book of the two
25   highlighting their world travels. Jan was both saddened and angry. Frank is described as an
26
                                                       9
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 10 of 36




 1   unindicted co-conspirator in the underlying conduct according to the Government. It is
 2   evident that Frank Alfter has no intentions to return to the United States and accept
 3   responsibility for his role in the underlying offense and has left Jan to fend for himself.
 4                  5.       Coming to Las Vegas — Too Much Fame, Too Fast

 5          Jan will admit that performing on the Las Vegas Strip is every entertainer’s dream and
 6   Frank and Jan set out to do just that in 2010. The couple left the comforts of their home in
 7   Western Germany and settled in Las Vegas. Upon arriving in Las Vegas, Jan was hired by the
 8   Fremont Street Experience in the downtown area. As the Court knows, the Fremont Street
 9   Experience is an outdoor event every evening in the center of downtown, between the major
10   attractions and hotels. On a nightly basis, there are an array of different entertainment acts.
11   Jan performed there on a regular basis for nearly two years. Jan was a very popular act. While
12   Jan was performing, Frank managed and produced the shows. Frank built the framework for
13   Jan’s success by marketing and deal-making throughout the city. In 2011, Frank and Jan were
14   able to rent out a showroom off the Vegas Strip. A gig at the Clarion Hotel provided the
15   beginnings of Jan’s stage show. While the venue was small, Frank and Jan made it into a
16   grand event. The show was popular and earned Jan much fanfare. Local newspapers and
17   television stations covered the show. Jan was honored when other magicians like fellow
18   Germans Siegfried and Roy attended the show. The show was a smashing success with
19   performances nightly.
20           As Jan became popular, other venues sought him out. In 2012, Jan’s show was the
21   headline act at the famous Riviera Hotel and Casino. That show was again incredibly
22   successful. Approximately two years later, the historic Tropicana Hotel convinced Jan to
23   bring his show to their venue. On opening night at the Tropicana, Jan looked out his hotel
24   room window, where he saw his name in lights. Just beyond, the Tropicana billboard, also in
25   his view was the billboard lights of the adjacent MGM Hotel, where David Copperfield
26
                                                      10
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 11 of 36




 1   performed on a nightly basis. Jan’s years of hard work, struggles, and persistence had finally
 2   put him on the top of the entertainment world. Jan was literally working in the entertainment
 3   capital of the world, across the street from his childhood idol, the world’s greatest illusionist.
 4   It was a surreal, joyful, and an introspective moment for Jan.
 5           Jan’s success came at a heavy price, however. With each increment of success, fame,
 6   and wealth came temptation and personal challenges. As Jan’s shows became popular, hordes
 7   of groupies, both men and women, were surrounding Jan. On a nightly basis, Jan traveled to
 8   and from his shows with an entourage. Alcohol and narcotics were plentiful. After-show
 9   parties and dinners became a regular event. As time passed, Jan’s party scene evolved into an
10   addictive Chem-sex lifestyle. 2 Gatherings at his residence involved multiple sexual partners
11   and the heavy use of methamphetamine, fueling the destructive lifestyle that Jan was
12   becoming deeply entrenched in. Jan recalls that all types of pornography were used, viewed
13   and traded. Jan was deeply addicted to the lifestyle. He found it an exciting adrenaline rush.
14   Of course, today he is regretful and understands that his lifestyle led him down the path
15   towards criminal conduct. In many ways, Jan is thankful that this part of his life is over.
16           B.     A 96-Month Sentence Sufficiently Considers the Need for Just
                    Punishment, Deterrence, and Protecting Society
17
             Promoting respect for the law means more than merely doling out harsh punishment.
18
     As noted by the Supreme Court in Gall, 552 U.S. at 54 an overly harsh sentence “may work to
19
     promote not respect, but derision of the law if the law is viewed as merely a means to
20
     dispense harsh punishment without taking into account the real conduct and circumstances
21
     involved in sentencing.” And as explained by the Third Circuit with respect to child
22
     pornography sentences in particular:
23
24
     2
       Chem-sex is the consumption of drugs to facilitate sexual activity. The term refers to
25   a subculture of recreational drug users who engage in high-risk sexual activities under the
     influence of drugs.
26
                                                      11
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 12 of 36




 1
                    The hideous nature of an offender’s conduct must not drive us to
 2                  forget that it is not severe punishment that promotes respect for the
 3                  law, it is appropriate punishment. Although there are clearly times
                    when anything less than severe punishment undermines respect for
 4                  the law, it is just as certain that unduly severe punishment can
                    negatively affect the public’s attitude toward the law and toward
 5                  the criminal justice system. It is no doubt partly for that reason that
 6                  jurists have referred to the responsibility of sentencing as
                    “daunting.” The power and responsibility of a sentencing court is,
 7                  indeed, nothing short of “daunting.” It requires a careful balancing
                    of societal and individual needs, and an ability to determine a
 8                  sentence based on dispassionate analysis of those often-competing
 9                  concerns.

10   United States v. Olhovsky, 562 F.3d 530, 551-52 (3rd Cir. 2009) (emphasis in original).
11          Child pornography cases have become especially difficult at sentencing, as judges are
12   required to determine punishment by striking a balance between punitive measures
13   appropriate for those defendants who produce the disgusting, degrading and harmful images,
14   and those defendants, like Jan, who has no previous criminal history and has been an
15   otherwise productive member of society.
16          The child pornography offense related to Jan is, unfortunately, a fairly typical one;
17   though it involves the use of a computer and possession of a large number of illicit files, some
18   of which may involve prepubescent minors, that is true of the vast majority of child
19   pornography offenses in this computer age. And while such possession of child pornography
20   is certainly a serious offense, it is serious not so much for the direct conduct of possession but
21   for the market it creates for those who actually willfully distribute images, produce the child
22   pornography, and abuse children in the process. The possession offense falls at the lowest end
23   of the continuum of child sex offenses. It is less serious than distribution of child
24   pornography. It is less serious than production of child pornography and it is less serious than
25
26
                                                      12
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 13 of 36




 1   the actual molestation of children. See United States v. Baird, 580 F. Supp. 2d 889, 895 (D.
 2   Neb. 2008):
 3          The Third Circuit has offered an important caution when considering child
 4   pornography offense conduct:
 5                  It has often been stated that possession and distribution of child
                    pornography are very serious crimes that have a terrible impact on
 6                  real victims. No one could sincerely disagree with that statement,
 7                  and the seriousness of the crimes is reflected in the penalties that
                    Congress has prescribed as well as in the Guidelines that are
 8                  promulgated by the Sentencing Commission. However, revulsion
                    over these crimes cannot blind us as jurists to the individual
 9                  circumstances of the offenders who commit them.
10
     Olhovsky, 562 F.3d at 552.
11
                    1.      Just Punishment (18 U.S.C. § 3553(a)(2)(A))
12
            The child pornography guidelines are unique to the extent that they have been so
13
     grossly increased in just recent years. As a result of the Protect Act, which was passed by
14
     Congress in April, 2003, the Guidelines added a greater base offense level; an enhancement
15
     for material portraying sadistic conduct, which can include any sexual intercourse with a
16
     prepubescent minor; and additional enhancements for larger quantities of images, and
17
     enhancements for using file-sharing software as “distribution” with no need for the overt act
18
     of distribution to be an actual element of the offense. Also, according to the guidelines, each
19
     video file containing child pornography is the equivalent of 75 images. U.S.S.G. § 2G2.2
20
     App. Note 4 (B)(ii). The impact on Jan’s potential sentence is significant, as a matter
21
     involving 6653 illegal files, his conduct is now calculated to well over 450,000 images. The
22
     attempt to quantify videos with arbitrary numbers in an effort to increase penalties is perhaps
23
     the most glaring example of where the guidelines do not correlate with present-day
24
     technology, resulting in the gross over representation of an offender’s conduct. Additionally,
25
     mandatory minimum sentences were enacted for both Receipt and Distribution cases. As seen
26
                                                     13
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 14 of 36




 1   in the underlying matter, the effect of the multiple enhancements on Jan is to make his
 2   calculated Guidelines range exposure significantly more than it would have been in recent
 3   years past. His Base Offense Level conduct of 22 nearly doubles to an Adjusted Offense
 4   Level of 43 as a direct result of the enhancements. PSR, pp. 26-27. Ironically, had Jan
 5   actually engaged in sexual conduct with a minor under the age of 18, the Guidelines would
 6   advise that he could be sentenced to as low as 27 to 33 months. (See U.S.S.G. § 2A3.2(a).
 7   “Most of the revisions [to the child pornography guidelines] were congressionally mandated
 8   and not the result of an empirical study.” United States v. Henderson, 649 F.3d 955, 962 (9th
 9   Cir. 2011) (holding that district courts may use their discretion under Kimbrough to vary from
10   the child pornography guidelines).
11                    2.      Deterrence (18 U.S.C. § 3553(a)(2)(B))

12             There are two types of deterrence for the Court to consider – general deterrence, that
13   is, deterrence of others, and specific deterrence, deterrence of Jan. At least some courts have
14   questioned whether child pornography sentences can accomplish general deterrence. In
15   United States v. Beiermann, 599 F.Supp. 2d 1087, 1103-04 (N.D. Iowa 2009), the court
16   opined:
17                    While the public’s outcry for harsher sentences in child
                      pornography cases is certainly understandable, there is not a single
18                    sliver of evidence in this sentencing record remotely supporting the
19                    notion that harsher punishment would reduce the flow of child
                      pornography on the Internet. From the rapid growth of these cases
20                    that my colleagues around the country and I are seeing, we cannot
                      sentence Internet users and sharers of child pornography fast
21                    enough for long enough to make a dent in the availability of such
22                    material on the Internet. This does not mean that the defendant
                      should not receive a lengthy sentence for his criminal conduct, but
23                    it does mean that the sentence should not be longer simply to
                      satisfy an objective that, while laudable, is not being achieved
24                    according to any empirical or other evidence in this case or, for
25                    that matter, empirical evidence in any other case or source that I
                      am aware of.
26
                                                       14
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 15 of 36




 1
             It is also must be noted that scientific studies regarding deterrence suggest that it is the
 2
     fact of a sentence, not its length, that has a deterrent impact. 3 This would seem particularly
 3
     true in the case of child pornography offenders, like Jan, who are usually first-time offenders
 4
     who have never been to prison before and who feel punished not just by incarceration but also
 5
     by the social embarrassment, the ongoing stigma, and the destruction of their lives and career.
 6
             As to specific deterrence, the Court can be very sure that Jan has learned a
 7
     lesson and will never do anything like this again. As one district court articulated with respect
 8
     to the defendant before it in that case:
 9
                    [The defendant] has been the symbol of how society will treat
10                  someone who accesses child pornography on the Internet. For this
11                  middle-class white collar professional, educated, suburban husband
                    and father, the thought of one day in prison is horrifying,
12                  particularly given the offense of conviction. Any prison sentence,
                    let alone the mandatory minimum of five years, accomplishes
13                  specific and general deterrence.
14
     United States v. Grober, 595 F.Supp. 2d 382, 409 (D. N.J. 2008).
15
                    3.      The Need to Protect Society (18 U.S.C. § 3553(a)(2)(B))
16
             Initially, in evaluating the need to protect society, the court shall consider child
17
     pornography offenders generally have a low risk of recidivism. 4 This is particularly true in
18
     Jan’s case, as evidenced by the psycho-sexual evaluation of Dr. Greg Harder.
19
             Dr. Harder, Ph.D., a clinical psychologist who is an expert in the evaluation of
20
21
22   3
       Kleck, et al., The Missing Link in General Deterrence Theory, 43 Criminology 623, 653
23   (2005).
24
     4
      Sex Offenders: Recidivism and Collateral Consequences, Tweksbury R., Zboga, K., et al:
25   Report for National Institute of Justice, March 2012.
26
                                                       15
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 16 of 36




 1   child pornography offenders, conducted a psycho-sexual evaluation of Jan. A summary of
 2   Dr. Harding’s psychosexual evaluation (hereinafter, “Harder Report” and submitted under
 3   seal as Exhibit A) makes a variety of favorable findings. 5 Most noteworthy:
 4                    His risk is reduced by the fact that he has never been convicted of a
                      previous sexual crime. He has never been arrested for any crimes
 5                    in the past as an adult or juvenile. He has no history of violent
 6                    crime. He has never been on probation or violated any kind of
                      community supervision agreement. He has maintained stable
 7                    employment, stable relationships, and stable residency. He has no
                      history of mental health problems or treatment. He never
 8                    completed sexual offending treatment but is willing to participate
 9                    in treatment. He has no prior contact or noncontact sexual offenses.
                      Since he does not have a contact offense, there was no physical
10                    harm made directly by the Defendant to the victims, no threats of
                      harm, and no penetration. He denied being a victim of abuse. He
11                    denied suicidal, homicidal, or psychotic thoughts.
12
     Harder Report at 13.
13
               These findings are consistent with Jan’s history of law-abiding behavior for more than
14
     40 years. Dr. Harder also concludes that Jan poses a low risk of reoffending.
15
                      Based on the totality of information that is provided from the risk
16                    assessment instruments, arrest report, and interview provided
17                    above from the risk assessments, arrest report, and interview
                      provided above, Jan’s risk is in the low range. Mitigating factors,
18                    such as his German culture, history of different age of consent in
                      Germany, and history of having sexual relations with much older
19                    men since his youth, should also be considered.
20
                      Jan’s risk for re-offending should be considered low. Treatment
21                    For substance addiction and pornography addiction would likely be
                      helpful for him.
22   Id. at 13-14.
23
               Jan’s status as a low-risk offender is integral to this Court’s sentencing determination.
24
25
     5
         Dr. Harder’s C.V. is attached as Exhibit B.
26
                                                        16
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 17 of 36




 1   This is because Dr. Harder’s experience supports a 96-month sentence. Most of his cases
 2   involve psychosexual evaluations in connection with state child pornography cases. Under
 3   Nevada law, defendants who are convicted of possession or distribution of child pornography
 4   are eligible for a sentence of probation so long as they do not pose a high risk of reoffending.
 5   Nev. Rev. Stat. §§ 176A.100; 176A.110(1) and (3)(e). Given that Dr. Harder has assessed Jan
 6   as a low risk, he could have been sentenced to probation if this prosecution were brought in
 7   state court. The State of Nevada strongly believes that society’s interests can be protected
 8   when low-risk offenders are sentenced to probation. The court may consider this disparity
 9   between state and federal sentences in granting a variance. United States v. Wilkerson, 411
10   F.3d 1, 10 (1st Cir. 2005) (remanded under Booker where district court did not consider
11   disparity under previously mandatory Guidelines); United States v. Ringgold, 571 F.3d 948,
12   950-53 (9th Cir. 2009) (no abuse of discretion in refusing to consider federal-state sentencing
13   disparity, but not deciding the issue at hand). In a post-Booker regime, the court is allowed to
14   take the sentence that a defendant might have received in the state system into account in
15   molding an appropriate sentence.
16          An additional factor to consider in evaluating the need to protect society is that
17   offenders like Jan (a first-time offender) generally have a low risk of recidivism. This lack of
18   criminal history is significant and relative to recidivism. The Sentencing Commission has
19   stated as follows in this regard:
20                  The analysis [of empirical data on re-offending] delineates
                    recidivism risk for offenders with minimal prior criminal history
21                  and shows that the risk is lowest for offenders with the least
22                  experience in the criminal justice system.

23   U.S.S.C., “Recidivism and The First Time Offender” (May 2004).
24
25
26
                                                     17
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 18 of 36




 1           The sentence imposed must also “protect the public from further crimes of the
 2   defendant.” 18 U.S.C. § 3553(a)(2)(c). The Supreme Court in Gall aptly observed that the
 3   standard conditions of probation imposed upon defendants “substantially restrict their
 4   liberty.” Gall, 128 S. Ct. at 591. With appropriate conditions, supervised release empowers
 5   the court to ensure rehabilitation, full restitution to victims, payment of fines, protection of the
 6   public, and compliance with the law. If the defendant fails to comply, the violation of
 7   probation gives the judge power to mete out even greater punishment, including incarceration.
 8   The Ninth Circuit has noted “Probation is not leniency.” United States v. Bragg, 582 F.3d
 9   965, 968 (9th Cir. 2009).
10           C.     Other Arguments in Support of a Downward Variance

11           Jan provides the following additional arguments in support of a 96-month sentence.
12                  1.      Jan is Vulnerable to Victimization or Abuse in Prison

13           Jan has never lived alone. As a child, Jan was overly protected by his mother. Jan has
14   never been to jail or prison nor has he had any previous encounter with law enforcement. He
15   is physically diminutive and struggles in social settings due to a thick accent. Jan’s world is
16   very small, due to his celebrity status and focused on the inner circle of his loved ones. His
17   world does not include interaction with hardened criminals in a closed prison setting. His
18   sexual orientation, and diminutive physique, coupled with a conviction for child pornography
19   make him prone to attack in prison. A defendant's unusual susceptibility to abuse by other
20   inmates while in prison may warrant a downward departure or variance United States v.
21   Parish, 308 F.3d 1025, 1031 (9th Cir. 2002) (citing Koon v. United States, 116 S. Ct. 2035
22   (1996)). 6
23
24
     6
      In Parish, the district court found that the defendant was susceptible to abuse in prison because
25   of a combination of factors: his stature, his demeanor, his naiveté, and the nature of the offense.
     308 F.3d at 1031-1032.
26
                                                       18
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 19 of 36




 1           In its ground-breaking 2001 report on male rape in prison, Human Rights Watch
 2   revealed a broad range of factors that correlate with increased vulnerability to rape.
 3   Specifically, prisoners fitting any part of the following description are more likely to be
 4   targeted: young, small in size, physically weak, white, gay, first offender, possessing
 5   "feminine" characteristics such as long hair or a high voice; being unassertive, unaggressive,
 6   shy, intellectual, not street-smart, or "passive"; or having been convicted of a sexual offense
 7   against a minor. Inmates with any one of these characteristics typically face an increased risk
 8   of sexual abuse, while prisoners with several overlapping characteristics are much more likely
 9   than other prisoners to be targeted for abuse.
10           Jan Rouven Fuechtener is physically small, timid, passive, soft-spoken, unassertive,
11   unaggressive, not street-smart, awkward, homosexual, and a first-time offender who has been
12   convicted of child pornography offenses. Jan will be among the most vulnerable to abuse
13   simply because of his sexual orientation. Add this to his demeanor, and the nature of the
14   crime—possession of child pornography—and Jan’s susceptibility for abuse in prison
15   becomes a virtual certainty.
16                  2.       Sexual Addiction vs. Sexual Offending

17           As a result of the concomitant increase in Internet connectivity and funding to law
18   enforcement agencies tasked with the important duty of preventing child exploitation, courts
19   across the country have experienced a surge in Internet child pornography and obscenity
20   prosecutions. 7 Sentencing rationales specific to Internet pornography offenses vary and often
21   have little basis in a defendant’s background or history. Sentences aimed at punishment
22
23
     7
      Friedman, Pimentel, Supler, Weiss, “Sexual Offenders: How to Create a More Deliberative
24   Sentencing Process” 12-18, The Champion Magazine, December 2009.
25
26
                                                      19
         Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 20 of 36




 1   without understanding the different type of Internet offenders and their potential for
 2   successful treatment fail to promote the goals of effective sentencing. 8 A strong effort must be
 3   made to differentiate among the type of offenders by obtaining pertinent psychological and
 4   psychosexual information when such offenders are adjudicated. From a legal perspective, the
 5   goal of psychological evaluations is to assist participants in the justice system on who is, and
 6   who is not, most likely to respond to treatment and mental health counseling as opposed to
 7   incarceration.
 8           Sex addicts are men and women who engage compulsively in one or more sexual
 9   behaviors, continue these behaviors despite significant negative consequences, and spend a
10   great deal of time thinking about, planning and engaging in sexual activity. Over time, sex
11   becomes the primary focus of their lives. Like other addictions, sex addiction can lead down a
12   self-destructive path. A sex offender may have similar symptoms, but sex offenders differ in
13   that they engage in sexual activities that violate the rights of others. 9
14           Cybersex definitions have many variations but are closely associated with the concept
15   of sexual addiction. 10 Generally speaking though, cybersex occurs when individuals use the
16   Internet to engage in sexual expression or sexually gratifying activities that may include:
17   looking at pictures, sexual chat, or contacting other adults for consensual sexual activity.
18   Cybersex can provide an avenue for extreme sexual behaviors that are likely to lead to an
19   addictive sexual disorder. Researchers identified that a number of Internet users have
20
21
     8
22     Weiss, Schneider (2006), Untangling the Web; Sex, Porn and Fantasy obsession in the
     Internet Age, N.Y., Alyson Books.
23
     9
        Remington, Gast, “Cybersex Use and Abuse: Implications for Health Education” 34-40,
24
     American Journal of Health Education, January 2007.
25   10
        Id.
26
                                                        20
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 21 of 36




 1   preexisting sexual compulsions or addictions. Conversely, use of the Internet may also trigger
 2   compulsive behavior for some who would not have a problem with pornography otherwise. 11
 3              Sexual addiction likely affects a much larger percentage of the general population than
 4   does sexual offending. Some research estimates that as much as 3 to 5 percent of the general
 5   population may have an active sexual addiction problem. However, unlike hands-on
 6   offenders, most sex addicts often have no direct victims. Treatment for sexual addicts who
 7   have not escalated into offending behavior often involves 12-step support and outpatient
 8   therapy.
 9              Following a thorough investigation into the background and personal history of Jan,
10   there are clear indications that the underlying conduct was predicated by sexual addiction and
11   related behaviors. See supra, at Sections (II)(A)(5) and (II)(B)(3).
12
                       3.      Aberrant behavior is a ground to vary downward
13
                As a life-long, hard-working man, Jan’s behavior, in this case, is incongruent with the
14
     responsibility he has shown in other areas of his life. The aberrant behavior that he engaged
15
     in over a period of months – driven by severe addiction to methamphetamine – do not warrant
16
     the sentence of over 20 years called for under the Guidelines, or recommended by U.S.
17
     Probation and the government. This conduct was short lived: less than one year and starting
18
     in 2015 and ending with his arrest in 2016. His dedication to magic, his family and husband,
19
     and doing the right thing have been a guiding principle in his life. He is rehabilitating and
20
     committed to never doing methamphetamine again, never associating with a crowd that could
21
     easily influence him, and never possessing child pornography.
22
23
24
25
     11
          Id.
26
                                                        21
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 22 of 36




 1                  4.      Good Employment History

 2          Jan has had exceptional employment history. He headlined his own magic show on the
 3   Strip at the Tropicana Hotel from 2011 until his arrest in 2016. He has been in show business
 4   his entire adult life. He has taken his show to theme parks, cruise ships, theaters, and other
 5   hotels in Las Vegas. He has been financially responsible and there is no evidence to the
 6   contrary.
 7                  5.      Long custodial sentence is unnecessary and
                            counterproductive; family support aids rehabilitation
 8
            “The relationship between family ties and lower recidivism has been consistent across
 9
     study populations, different periods, and different methodological procedures.” Shirley R.
10
     Klein et al., Inmate Family Functioning, 46 Int’l J. Offender Therapy & Comp. Criminology
11
     95, 99-100 (2002). Jan has an extremely supportive family. Unfortunately, they all reside in
12
     Germany. Jan and Frank have a strong, loving relationship. They talk as often as they can and
13
     write letters to one another. Their relationship has actually grown stronger since Jan entered
14
     custody in march 2016. Jan also frequently communicates with his mother, Rita. She loves
15
     and cares for Jan and still wants to support Jan through his incarceration. Jan has even rekindled
16
     the relationship with his father. They talk on the phone and have started to write each other
17
     letters. Jan’s close group of friends remain by his side, sending him letters, putting money on
18
     his books, and giving him warm regards as he faces his sentencing. Strong family support, in
19
     spite of the convictions, is a grounds for variance because strong support will aid in
20
     rehabilitation. See United States v. Wachowiak, 412 F.Supp. 2d 958, 964 (E.D. Wis. 2006) (in
21
     possession of pornography case, where guideline range was120-151 months, a below guideline
22
     sentence of 70 months was imposed in part because “the guidelines failed to account for the
23
     strong family support defendant enjoyed, which would aid in his rehabilitation and re-
24
     integration into the community. Because defendant’s family and friends have not shunned him
25
26
                                                      22
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 23 of 36




 1   despite learning of his crime, he will likely not feel compelled to remain secretive if tempted to
 2   re-offend. Rather, he will seek help and support”).
 3                  6.      Jan faces collateral consequences like deportation and loss of
                            professional reputation
 4
            At the end of Jan’s custodial sentence, he will be deported from this country never to
 5
     return. See Sessions v. Dimaya, 138 S. Ct. 1204, 1213 (2018) (deportation is a “drastic
 6
     measure, often amounting to life-long banishment or exile.”); Padilla v. Kentucky, 559 U.S.
 7
     356, 365 (2010) (deportation as the result of a conviction is a “particularly severe penalty”
 8
     and is the “equivalent to “banishment or exile”).
 9
            Additionally, U.S. Probation argues that a 20-year sentence will significantly diminish
10
     Jan’s ability to re-create a charismatic show, continue to practice magic, and foreclose his
11
     ability to spend time and travel with his husband who is 20 years older. PSR ¶ 145. The
12
     apparent purpose of U.S. Probation’s and the government’s request is to unwind Jan’s fame
13
     and fortune. This request is exceptionally punitive and results in the loss of his livelihood.
14
     These collateral consequences should be considered in light of Jan’s 96-month request. See
15
     United States v. Stewart, 590 F.3d 93 (2d. Cir. 2009) (stating “[i]t is difficult to see how a
16
     court can properly calibrate a ‘just punishment’ if it does not consider the collateral effects of
17
     a particular sentence.”); United States v. Vigil, 476 F. Supp. 2d 1231, 1235 (D. N.M. 2007)
18
     (finding variance appropriate where defendant in public corruption case was already
19
     collaterally punished by loss of his position, loss of his reputation, widespread media
20
     coverage of his case, and the emotional toll of two lengthy, public trials); United States v.
21
     Baird, 2008 WL 151258 (D. Neb. Jan. 11, 2008) (in child pornography case where guidelines
22
     were 41-57 months, and the court imposed a 24-month sentence in part because “the
23
     defendant has already suffered serious consequences as a result of his actions. A conviction
24
     for possession of child pornography carries considerable stigma. Baird has lost his military
25
     career, has a felony conviction on his record, and will have to register as a sex offender.).
26
                                                      23
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 24 of 36




 1           Another collateral consequence is that Jan will rarely have his family visit with him
 2   while he is in custody. Without that human contact, Jan’s physical and mental health have
 3   begun to deteriorate. United States v. Jenkins, 854 F.3d 181, 186 n.2 (2d Cir. 2017) (“[W]e do
 4   know that as a statistical matter, the life expectancy of an incarcerated person drops 2 years
 5   for each year of incarceration.) See Evelyn J. Patterson, The Dose-Response of Time Served
 6   in Prison on Mortality: New York State, 1989-2003, 103 Am, J. of Pub. Health 523,
 7   526(2013)).
 8                   7.      Acceptance of Responsibility

 9           At first, Jan had a hard time accepting responsibility for his conduct in this case.
10   Notwithstanding a partial bench trial and ultimate plea negotiations in this case, Jan accepts
11   responsibility for all of the illicit material that was located at his residence. Because of issues
12   with his prior counsel and cultural clashes, he was unable to wrap his mind around the
13   conduct, the American Criminal Justice System, the Guidelines, and his potential sentencing.
14   It has taken him a while to recognize and comprehend how his life changed because of his
15   poor decisions. He now recognizes his fault, error, and criminal behavior. He now
16   understands who the victims are in this case and how they were re-victimized with the
17   perpetuation of the images.
18           However, the Government and Jan are both aware of other parties who viewed,
19   accessed, and possessed child pornography at Jan’s residence. The Government has made
20   reference to an “unindicted co-conspirator” on many occasions. A review of computer
21   forensics information also confirms at least one other user of some of the seized digital
22   devices. Jan is aware that others viewed the child pornography he made available.
23           Jan has many personal challenges at the moment, but nevertheless, he is ready to accept
24   responsibility for his actions and move forward with his life. This is evidenced by both his
25   guilty plea and his willingness to pay restitution in full. To that end, it is clear that leniency and
26
                                                        24
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 25 of 36




 1   compassion will be the vehicle that will return Jan to the continued path of law-abiding
 2   citizenship. The Court is asked to impose a sentence that reflects moderation, compassion, and
 3   recognition of the immensely difficult and painful situation in which this otherwise decent man,
 4   through his mistakes and poor judgment—failed by drug and sexual addiction—has placed
 5   himself and his loved ones.
 6          D.      This Court Can Disregard the Advisory Guidelines and Policy
                    Statements to sentence Jan to 96-Months
 7
            The Ninth Circuit has held that district courts have the discretion to disregard the child
 8
     pornography guidelines based on a categorical disagreement with them. United States v.
 9
     Henderson, 649 F.3d 955, 962-64 (9th Cir. 2011); see also United States v. Dorvee, 616 F.3d
10
     174, 186-88 (2d Cir. 2010). The fact of the matter is that child pornography sentencing
11
     guidelines are among those most frequently varied from. There are multiple reasons for this.
12
             First, many, if not most, of the child pornography guideline enhancements are of
13
     questionable significance. The most basic problem is that most of the enhancements –
14
     including in particular the maximum number of images, use of a computer, the presence of
15
     images of prepubescent minors, and sado-masochistic content – apply in every or almost
16
     every case. See Henderson, 649 F.3d at 965 (Berzon, J., concurring). As one district court
17
     summarized testimony on the question given by a government agent:
18
19                  SA Chase is the veteran of 100,000 images from 180 collections.
                    In her testimony, SA Chase recognized that every one of her 180
20
                    investigations involved a possessor with 600 or more images. SA
21                  Chase testified that every one of the cases she had worked on –
                    “100 percent” – “involved the use of a computer and of interactive
22                  computer service.” Further, according to SA Chase, “all” of the
                    cases she has worked on involved images of prepubescent minors
23
                    under age 12, either posing or engaged in sexual activity. Even a
24                  vast majority –“80 percent” – had at least one image and video
                    depicting sadomasochistic content.
25
26
                                                     25
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 26 of 36




 1   United States v. Grober, 624 F. 3d 592,597 (3rd. Cir. 2010). 12
 2          Secondly, these various enhancements operate exponentially. With a base offense
 3   level of 22, Jan’s exposure is also exponentially increased. Here the specific offense
 4   characteristics add 21 levels and skyrocket his base offense level guideline range from 41-52
 5   months (level 22) to life, a period which exceeds the statutory maximum
 6          Third, and more generally, the child pornography Guidelines, like the drug Guidelines
 7   considered by the Supreme Court in Kimbrough are not a result of “the Commission’s
 8   exercise of its characteristic institutional role” of making “‘determinations based on empirical
 9   data and national experience, guided by a professional staff with appropriate expertise,’”
10   which, at least ideally, lead to “a sentencing range that will ‘reflect a rough approximation of
11   sentences that might achieve § 3553(a)’s objectives.’” Kimbrough; see also Henderson, 649
12   F.3d at 962-63, citing Kimbrough, 552 U.S. at 109.
13          Thus, the overly punitive child pornography Guidelines are entitled to less weight than
14   any the Sentencing Guidelines, which is reflected in the frequency with which courts across
15   the country have varied from the guidelines.
16
17
18
19
     12
        Indeed, because the enhancements in the child pornography guidelines do nothing to
20   differentiate more culpable offenders from less culpable ones, they result in arbitrary sentencing
     distinctions that can raise due process and equal protection concerns. Chapman v. United
21
     States, 500 U.S. 453, 465 (1991). These dysfunctional guidelines result in unduly harsh
22   sentences for first-time, low-end offenders such as Jan, and the arbitrariness of this sentencing
     regime is reflected in the facts, for example, that pedophiles can actually molest children and
23   serve less time than is called for by the child pornography Guidelines and corporate wrongdoers
     can steal millions of dollars and ruin thousands of lives and be punished by relatively short
24
     prison sentence, fines, and sometimes even probation.
25
26
                                                      26
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 27 of 36




 1          E.      The National Landscape of Sentencing in Child Pornography Cases

 2          Possessing, receiving, and trafficking child pornography are serious federal crimes
 3   that deserve significant punishment. However, federal penalties for child pornography
 4   offenses have risen ever higher, driven by politics and revulsion rather than justice and
 5   empirical evidence. In a critical article in The Champion magazine, former senator Arlen
 6   Specter and Linda Dale Hoffa noted that between 1987 and 2009 Congress prompted
 7   revisions of the guidelines nine times and each time the changes resulted in longer
 8   sentences. 13Increasingly long sentences are designed to make us feel better rather than make
 9   us safer or promote rehabilitation.
10          In 2012, the United States Sentencing Commission submitted to Congress an analysis
11   on Child Pornography penalties. In preparation for the report, the Commission reviewed the
12   most current social science, case law, and legislation concerning child pornography offenses
13   and conducted extensive data analyses of several thousand federal child pornography cases. It
14   also sought the views of experts in technology and the social sciences, treatment providers,
15   law enforcement officials, legal practitioners, victims’ advocates, and members of the
16   judiciary.
17           In a press release dated February 27, 2013, Judge Patti B. Saris, chair of the
18   Commission, concluded:
19                  Because of changes in the use of Internet-based technologies, the
                    existing penalty structure is in need of revision. Child pornography
20                  offenders engage in a variety of behaviors reflecting different
21                  degrees of culpability and sexual dangerousness that are not
                    currently accounted for in the guidelines…The Commission will
22                  continue to study child pornography sentencing practices, and
23   13
       Senator Arlen Specter & Linda Dale Hoffa, A Quiet but Growing Judicial Rebellion
24   Against Harsh Sentences for Child Pornography Offenses – Should the laws be changed?,
     The Champion Magazine, Oct. 2011, at 12; see also generally The History Of The Child
25   Pornography Guidelines (describing the nine guideline alterations).
26
                                                     27
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 28 of 36




 1                  looks forward to working with Congress on developing a
                    sentencing scheme that serves to better distinguish offenders,
 2                  thereby reducing unwarranted sentencing disparities in these
 3                  serious crimes.

 4          In response to the Commission Report on Child Pornography, the United States
 5   Department of Justice agreed with many of the findings outlined. In a letter addressed to the
 6   Sentencing Commission and dated March 5, 2013, Anne Gannon, USDOJ National
 7   Coordinator for Child Exploitation Prevention and Interdiction concurred as follows:
 8          And the Department agrees with the Commission’s conclusion that
 9   advancements in technology and the evolution of the child pornography
10   “market” has led to a significantly changed landscape-one that is no longer adequately
11   represented by the existing sentencing guidelines. Specifically, we agree with Report’s
12   conclusion that the existing Specific Offense Characteristics in U.S.S.G § 2G2.2 may not
13   accurately reflect the seriousness of an offender’s conduct, nor fairly account for
14   differing degrees of offender dangerousness. The current guidelines can at times
15   underrepresent and at times over-represent the seriousness of an offender’s conduct and the
16   danger an offender poses.
17          In the history of this country, when the legislature has lost its way in assessing what is
18   fair, it has been the judiciary who is ultimately the voice of reason and moderation. The
19   defendant and his family ask the Court to act similarly in this case; and sentence Jan Rouven
20   Fuechtener, a first-time offender, to a just and reasonable term of imprisonment of 96 months
21   with an appropriate term of supervised release to follow.
22   III.   Conclusion
23          Jan Rouven Fuechtener is before the Court for sentencing. He has entered a guilty plea
24   to multiple Child Pornography related matters, after being found in possession of a large
25   number of illegal pornography files. Jan is regretful and embarrassed by his behavior.
26
                                                     28
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 29 of 36




 1   However, Jan’s also recognizes that his conduct correlated with an unhealthy and self-
 2   destructive lifestyle that involved the overindulgence of alcohol, drugs, and a pervasive
 3   addiction to pornography. Nevertheless, Jan stands before the Court and requests compassion
 4   and understanding.
 5          Jan is a first-time offender who with continued counseling and appropriate
 6   supervision, is not likely to become a repeat offender, which has been corroborated by a
 7   clinical psychologist with expertise in evaluating and treating child pornography offenders.
 8          Jan will live with the stigma of his conviction for his entire life as a result of the
 9   cessation of infamy that will always follow him. The conviction has already resulted in the
10   end of his professional career, the end of intimacy with his husband and other familial
11   relationships, and will result in deportation from the United States. Further, Jan will be
12   required to register as a sex offender in any community where he lives and works. The
13   collateral consequences, in this case, are many, thus, a sentence below the advisory
14   Guidelines should not be interpreted as leniency.
15          Jan has many personal challenges at the moment, but nevertheless, he is ready to
16   accept responsibility for his actions and move forward with his life. Jan requests that the
17   Court impose a “just and reasonable” sentence of 96 months with an appropriate period of
18   supervised release.
19          DATED: This 21st day of February 2019.
20                                                  WRIGHT MARSH & LEVY
21
                                                    /s/ Russell E. Marsh
22                                                  Russell E. Marsh, ESQ.
                                                    Attorney for Jan
23
24
                                                    /s/ Sunethra Muralidhara
25                                                  Sunethra Muralidhara, ESQ.
                                                    Attorney for Jan
26
                                                      29
      Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 30 of 36




 1                         CERTIFICATE OF ELECTRONIC SERVICE

 2            The undersigned hereby certifies that she is an employee of Wright Marsh & Levy and
 3   is a person of such age and discretion as to be competent to serve papers.
 4            That on February 21, 2019, she served an electronic copy of the above and foregoing
 5   Mr. Fuechtener’s Sentencing Memorandum by electronic service (ECF) to the person named
 6   below:
 7
                    NICHOLAS A. TRUTANICH
 8                  United States Attorney District of Nevada
 9                  ELHAM ROOHANI
                    Assistant United States Attorney
10                  elham.roohani@usdoj.gov
                    501 Las Vegas Blvd. South, Suite 1100
11                  Las Vegas, Nevada 89101
12
13
14                                                   /s/ Debbie Caroselli
                                                     Employee Wright Marsh & Levy
15
16
17
18
19
20
21
22
23
24
25
26
                                                     30
     Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 31 of 36




 1
 2
 3
 4
 5                          EXHIBIT A
 6
 7
                [FILED UNDER SEAL]
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                        31
     Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 32 of 36




 1
 2
 3
 4
 5                          EXHIBIT B
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                        32
    Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 33 of 36




                            Greg Harder, Psy.D.
                       Licensed Psychologist #PY0338
                          9510 W. Sahara Ave. Suite 110
                               Las Vegas, NV 89117
                            gregharderpsyd@aim.com
Phone: (702) 685-5297                                              Fax: (702) 685-5314


License:          Psychologist, State of Nevada, PY0338 since 1997
______________________________________________________________________________

Specialty Areas:  Forensic Psychology, Psychological Testing, Counseling
                  Competency evaluations, Risk for-reoffending assessments
                  Psychosexual Evaluations, Fitness for Duty evaluations,
                  Child, Adolescent, and Adult Counseling and Evaluations
                  ADHD Testing, Learning Disorder evaluations, Autism testing,
                  General Neuropsychological Testing, Medical Records Review,
                  Testifying Personal Injury Cases
______________________________________________________________________________

Education:         California School of Professional Psychology, Fresno Campus
                   1350 “M” St. Fresno, CA 93721
                   American Psychological Association approved school
                   Psy.D. (Doctorate in Psychology) Degree, 9/95
                   Master’s Degree 6/93

                   California State of University, Hayward
                   25800 Carlos Bee Blvd, Hayward, California 94542
                   BA degree in psychology 6/91

                  Chabot College
                  25555 Hesperian Blvd, Hayward, California 94545
                  AA degree, Liberal Studies 12/88
______________________________________________________________________________

Work Experience:   Private Practice since 11/1997.

                   Child, Adolescent, and Adult evaluations and counseling
                   All ages 3 and up
                   Most insurances



1
    Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 34 of 36




                 Expert witness for Clark County Public Defender’s office,
                 Specialty Court, Juvenile Court, Henderson Court,
                 (Risk for re-offending evaluations, Psychosexual evaluations,
                 Competency evaluations, Violence risk assessments,
                 Mental health evaluations and treatment recommendations)

                 Fitness for duty/public safety evaluations for Department of Energy,
                 Nuclear test site, “Q” level security clearance for federal government
                 Designated Test Site Psychologist

                 Disability evaluations for Social Security Administration, Bureau of
                 Disability, Veteran’s Administration

                 PTSD evaluations for VA, Competency to manage funds evaluations

                 Public Safety/Pilot evaluations for FAA, Public Safety
                 evaluations/Emergency First Responders for MGM Grand Hotel

                 Parental Fitness Evaluations for Department of Family Services & Child
                 Protective Services

                 Psychological evaluations for clearance to have various medical
                 procedures (gastric bypass, spinal cord stimulator trial, etc.)

                 Testifying for Personal Injury Cases (private attorneys)
                 ____________________________________________________________

                 Harmony Healthcare, Harmony Counseling Center
                 1701 W. Charleston Suite 300, Las Vegas, NV 89102
                 Phone: (702) 251-8000 Fax: (702) 471-0120
                 Dates worked 8/1995 to 12/2002
                 Title: Clinical Director, Salaried Psychologist, Supervisor of Rapid
                 Response Crisis Team, Clinical Supervisor of all Therapists
                 Psychotherapy with children, adolescents, adults,
                 ADHD specialist, evaluations of medical competency to refuse treatment
                 Post-Doctoral Internship site
                 Supervisor: Allen Flagg Jr, CEO, Norton Roitman, MD
                 ___________________________________________________________




2
    Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 35 of 36




                 Las Vegas Center for Children
                 6171 W. Charleston Blvd. Bldg. 9, Las Vegas, NV 89102
                 Dates worked: 8/1995-2/1996
                 Title: Post-doctoral intern
                 Day treatment milieu, psychological testing on seriously emotionally
                 disturbed SED children, individual and group therapy with “at risk”
                 children
                 Supervisor: Tom Kinsora, Ph.D., psychologist, Norton Roitman, MD
                 __________________________________________________________

                 Wasatch Mental Health
                 750 N. 200 W. Provo, UT 84601
                 Pre-doctoral internship site
                 Supervisor: “Butch” Freeman Dunn, Ph.D., Psychologist
                 Dates worked: 7/1994-7/1995

                 Rotations: Utah Valley Regional Medical Center (inpatient psychiatric
                 hospital for seriously mentally ill adults, individual therapy, group
                 therapy, psychological testing)
                 Juvenile Court (psychological testing, risk assessment for youth
                 offenders)
                 Park View Center (school for emotionally disturbed children,
                 psychological testing and therapy and treatment coordinator)
                 New Vista Group Home (counselor, psychological testing for adolescent
                 sexual offenders)
                 Youth and Adult Outpatient (counseling and psychological testing for
                 children and adults)
                 Social Security Disability evaluations for state of Utah

                 ____________________________________________________________

                 Psychological Service Center
                 1260 “M” St, Fresno CA 93721
                 5/1993 to 12/1993
                 Third Year clinical practicum
                 Parental fitness evaluations for Child Protective Services,
                 Psychological testing, Parent-Child Attachment Evaluations,
                 Outpatient family therapy, couples therapy, individual therapy
                 Supervisors: Kevin O’Connor, founder of Association for Play Therapy
                 Scott Van de Putte, Ph.D., Lillian Brown-Harrison, Ph.D.

                 ____________________________________________________________


3
    Case 2:16-cr-00100-GMN-DJA Document 329 Filed 02/21/19 Page 36 of 36




                  Stanislaus County Mental Health
                  1100 Kansas Ave., Suite A, Modesto CA, 95351
                  8/1992 to 5/1993
                  Second year clinical practicum
                  Youth and Adult Outpatient therapy, psychological testing with SED
                  Children and adults
                  Supervisor: Norbert Ralph, Ph.D.
                  ____________________________________________________________


                  Fresno Unified School District
                  Calwa Elementary School
                  4303 E. Jensen Ave. Fresno CA 93700
                  1/92- 8/92
                  First Year Clinical Practicum
                  Intellectual assessments on elementary school children
                  Learning disability evaluations, IQ testing, achievement testing
                  Individual and group therapy with ages 6-12
                  Supervisor: Bud Noether, School Psychologist

                  ____________________________________________________________

                  New Perspectives Group Home
                  4811 Palm Ave. Fresno, CA 93711
                  6/93-9/93
                  Counselor for six Seriously Emotionally Disturbed adolescents

                  ____________________________________________________________

Certifications:   Nevada Competency evaluations Current 2017-2018

                  ____________________________________________________________

References:       Available upon request




4
